A la moción de la parte apelada solicitando la desestimación del recurso, apareciendo de la certificación presentada por el apelante que si bien es cierto que la tramitación del recurso fia tar-dado en exceso del término razonable, ello se fia debido a la situación anormal por que la Corte de Distrito de Huma-cao atraviesa en relación con el trabajo del taquígrafo y que éste se encuentra dedicado a ultimar la exposición del caso y asegura que la presentará el día 6 de febrero actual, no ha lugar.